Citation Nr: 1735122	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-26 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, claimed as bursitis, to include as secondary to service-connected right shoulder disability.

2.  Entitlement to a disability rating for in excess of 20 percent for right shoulder bursitis prior to August 14, 2012; to a rating in excess of 30 percent from August 14, 2012, to July 1, 2013; and to a rating in excess of 20 percent after July 1, 2013. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to July 1977.  

This case is before the Board of Veterans Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The rating decision increased the Veteran's disability rating for his right shoulder from noncompensable to 10 percent.  

In May 2013, the Veteran testified at a Decision Review Officer (DRO) hearing.  A transcript of the hearing is of record.  

The issues were previously before the Board in July 2015 when the claim for service connection for a left shoulder disability, claimed as bursitis was reopened and remanded, along with the claim for a rating in excess of 20 percent for right shoulder bursitis.  In December 2016, the RO granted a 30 percent disability rating for the right shoulder bursitis, effective August 14, 2012, and assigned a 20 percent rating, effective July 1, 2013.  The issues have since been returned to the Board for further appellate action.  

The Veteran through his representative has argued that he responded on January 5, 2017, to a SSOC dated December 7, 2016, "within 30 days stating [that] he had more information for his appeal [and that] the VA sent his appeal back to Washington D.C. prior to that 30 day waiting period."  The Board notes that the record does not reflect that the Veteran has provided said additional evidence.  38 U.S.C. § 5103(b); 38 C.F.R. § 3.159(b)(1)(indicating if the claimant has not responded to the request within 30 days, VA may decide the claim prior to the expiration of the one-year period based on all the information and evidence contained in the file, including information and evidence it has obtained on behalf of the claimant and any VA medication examinations or medical opinions).  


The issue of entitlement to service connection for a left shoulder disability, claimed as bursitis, to include as secondary to service-connected right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Before August 14, 2012, the preponderance of the competent and credible evidence shows that the motion of the Veteran's right arm was limited to no more than shoulder level, including as a result of pain and tenderness to palpation.  

2.  From August 14, 2012 to July 1, 2013, the preponderance of the competent and credible evidence shows that the motion of the Veteran's right arm was limited to no more than midway between his side and shoulder level even taking into account his complaints of chronic pain.  

3.  After July 1, 2013, the preponderance of the competent and credible evidence shows the motion of the Veteran's right arm was limited to no more than shoulder level.  


CONCLUSIONS OF LAW

1.  Before August 14, 2012, the criteria for a disability rating in excess of 20 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2016).  

2.  From August 14, 2012 to July 1, 2013, the criteria for an increased disability rating in excess of 30 percent, for a service-connected right (major) shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2016).  

3.  After July 1, 2013, the criteria for an increased disability rating in excess of 20 percent, for a service-connected right (major) shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist  

VA's duty to notify was satisfied by an April 2010 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  

The Veteran was afforded VA examinations in July 2010, July 2013 and October 2016.  The examinations took into consideration the Veteran's pertinent medical history, his lay assertions and complaints and a review of the record.  Combined, the examinations are adequate.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

In October 2016, the Veteran underwent a VA Shoulders and Arms examination where the range of motion was assessed, including where pain began during the range of motion and repetitive-use testing.  The examiner described the functional loss and limitations caused by the Veteran's disability.  The VA examiner specifically found that there was pain on passive range of motion testing, pain when weight is used in non-weightbearing.  Although the examination report did not contain the results of the passive and non-weight bearing ranges of motion, the examination is adequate to decide the claim.  Ardison, 6 Vet. App. 405, 407 (1994).  

The diagnostic criteria for orthopedic conditions do not require the results of a passive range of motion testing and do not discern between weight-bearing and non-weight bearing, and do not consider a range of motion of the opposite joint (if undamaged).  The rating criteria for orthopedic conditions require consideration of ranges of motion, where applicable, and of functional loss, as set forth in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  This information is provided in the October 2016 VA examination.  

In his January 2017 Statement in Support of Claim, the Veteran stated that his right shoulder condition has worsened, and as such, would like another examination that will show that the condition should be rated at 30 percent disabling.  The Board notes that VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  Rather, the duty to obtain a new examination is triggered only when the available evidence indicates that the previous examination no longer reflects the current state of the Veteran's disability.  In this case, neither the Veteran nor his representative have described a material change in the severity of the Veteran's disability.  Reexamination is not necessary.  

The Board notes that the VA has complied with its duty to notify and assist in the development of a claim.  Hence, no further notice or assistance is required to fulfill that duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Disability Ratings  

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  The veteran's entire history is to be considered when making a disability determination. 38 C.F.R. § 4.1 (2016); Schafrath, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, in-coordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45 (2016).  
VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40 (2016), which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca, 8 Vet. App. 202 (1995).  Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in a functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011), quoting 38 C.F.R. § 4.40.  
The Veteran's service-connected right shoulder disability is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5201.
When rating limitation of motion of the arm under DC 5201, a distinction is made between major (dominant) and minor extremities.  In this case, a review of the record reveals that the Veteran reported he is right-hand dominant; thus, the service-connected right shoulder disability involves his major extremity.  
Under Diagnostic Code 5201, limitation of motion of the arm to shoulder level warrants a 20 percent rating.  Limitation of motion of the arm to midway between the side and shoulder level warrants a 30 percent rating.  A higher evaluation of 40 percent is warranted for limitation of motion of the shoulder if there is limitation of motion to 25 degrees from side (during flexion or abduction).  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).
Normal motion of the shoulder is from 0 to 180 degrees of forward elevation (flexion) and 0 to 180 degrees of abduction, both measured with 0 degrees the position of the straight arm at the side with fingers pointing to the floor and with 180 degrees the position of a straight arm overhead with fingers pointing to the ceiling.  Normal external rotation is from a position with the upper arm bent at the elbow and starting at a position parallel to the floor, defined as 0 degrees, and rotated upward to a position perpendicular to the floor, defined as 90 degrees.  Normal internal rotation is from that same starting position but rotated downward to a position perpendicular to the floor, also defined as 90 degrees.  38 C.F.R. § 4.71a, Plate I (2016).  
A.  Disability rating greater than 20 percent before August 14, 2012
The Veteran was afforded a VA examination in July 2010.  The examiner diagnosed the Veteran with right shoulder bursitis.  The examiner noted that the Veteran had pain in the right shoulder.  He reported stiffness and weakness.  The Veteran indicated that the pain was getting worse and that his PCP advised him to take Tylenol.  He also indicated to the examiner that he had an X-ray in "January of this year" which was ordered by his PCP, and it revealed no signs of DJD [degenerative disc disease].  The Veteran also indicated that he had severe flare-ups once per year; lasting from one to two days.  
Upon further examination, the examiner noted there was redness and abnormal motion.  The range of motion for the right shoulder showed flexion of 0-90 degrees, abduction of 0-90 degrees, external rotation of 0-60 degrees and internal rotation of 0-60 degrees.  There was objective evidence of pain on motion.  Pain started at 80 degrees of flexion and abduction, and 60 degrees of rotation.  The range of motion or joint function was not additionally limited by pain, fatigue, lack of coordination, instability, weakness, or lack of endurance following repetitive use.
The examiner noted that the right shoulder disability impacted the Veteran's occupational activities by decreasing mobility, problems with lifting and carrying, pain, and difficulty reaching.  In regard to the impact on usual daily activities, the examiner noted that there was a mild impact on chores and shopping, and moderate impact on exercise, sports and recreation.  
Post VA treatment records dated from March 2010 through March 2012 notes the Veteran's complaints of bilateral shoulder pain.  Entries dated in March 2010 noted that the last shoulder X-ray was taken in 2008 and it did not show arthritis. 
Notes dated in October 2010 indicate that the Veteran had complaints of bilateral pain, with the pain more severe in right shoulder.  X-ray showed no acute bony or soft tissue abnormality in the shoulders.  Notes dated in April indicate the Veteran's complaints of bilateral shoulder pain.  In August 2011, the Veteran complained of bilateral shoulder pain, with increased pain in the right shoulder.  The clinician assessed him with right shoulder pain: tendinitis.  In November and December 2011, he was seen for complaints of bilateral shoulder pain and was given cortisone injections.  In March 2012, he was given an injection of betadine for complaints of bilateral shoulder pain.

The evidence of record shows that the criteria for a 20 percent rating under Diagnostic Code 5201 were met during the July 2010, VA examination.  The Board notes that the record is absent of any other objective range of motion testing during this period.  The criteria for an increase rating in excess of 20 percent have not been met before August 14, 2012.  The probative evidence of record does not demonstrate that the Veteran had limited motion of the arm to midway between the side and shoulder level to warrant the higher 30 percent rating.  After a review of all the evidence in this case, the Board finds that the Veteran's right shoulder disability is manifested by limited forward flexion to, at worst, 90 degrees with objective pain on motion and tenderness to palpitation.  Therefore, a 30 percent disability rating before August 14, 2012, is not warranted.  Even when considering pain and functional loss due to the factors set forth in 38 C.F.R. §§ 4.40 and 4.45, the overall disability picture for the Veteran's right shoulder disability is more closely approximated by the 20 percent rating assigned prior to August 14, 2012.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).  

B.  Disability rating greater than 30 percent from August 14, 2012, to July 1, 2013

On August 14, 2012, the Veteran was seen at the VA Orthopedic Clinic and presented with recurrent shoulder pain.  He rated the pain as a 4 on a scale from 0 to 10.  The Veteran described the pain as a constant "[a]ching, [d]ull, [s]harp, [s]hooting" all the time; the right shoulder worse than the left.  The clinician noted a recent MRI of the right shoulder.  Upon further examination of the Veteran, the clinician noted there was no muscle atrophy or disproportion.  Also noted was the range of motion of the Veteran's shoulder.  The right shoulder flexion was 80 degrees out of 180, abduction was 45 degrees out of 180, and external rotation was 45 degrees out of 90.  Additionally, there was crepitation and tenderness with passive range of motion (PROM).  

The Veteran's pre-procedure diagnosis was shoulder arthralgia.  An aspiration and/or injection of the joint were performed.  (This procedure involved the removal of fluid from the joint, bursa, periarticular structure or cyst with a needle.)   It was noted that the Veteran tolerated the procedure well without complaints.  The assessment, thereafter, was right shoulder RC [rotator cuff] impingement.  

Clinical notes from September 2012 indicate that the Veteran was "feeling better" after getting cortisone shots.  The clinician noted the Veteran's usual pain level with medication was a 3 out on a scale from 0 to 10; without medication, 7 out of 10.  

Post service treatment notes dated in February 2013 indicate that the bilateral pain was noted as 5 on a scale from 0 to 10.  Notes dated in June 2013 indicate that cortisone shots were administered to the Veteran in August 2012, February 2013 and June 2013.  

The evidence of record shows that the criteria for a 30 percent rating under Diagnostic Code 5201 were met on August 14, 2012.  The Board notes that the record is absent of any other objective range of motion testing during this period.  The criteria for an increased rating in excess of 30 percent have not been at any time during the period of August 14, 2012, through July 1, 2013.  The evidence of record does not demonstrate that the Veteran had limited motion of the arm to 25 degrees from the side (during flexion or abduction) to warrant the higher 40 percent rating.  After a review of all the evidence in this case, the Board finds that the Veteran's right shoulder disability is manifested by limited forward flexion to, at worst, 80 degrees.  Even when considering pain and functional loss as set forth in 38 C.F.R. §§ 4.40 and 4.45, the Veteran's disability is not more accurately described by the 40 percent criteria from August 14, 2012, to July 1, 2013.  38 C.F.R. § 4.71a (2016).  

C. Disability rating greater than 20 percent after July 1, 2013 

The Veteran underwent a second VA Shoulders and Arms examination on July 1, 2013.  The Veteran rated his right shoulder pain from 3 to 8 on a scale of 0 to 10.  He stated that his pain was constant.  He reported flare ups approximately two days per month which resulted in severe pain after activity and overhead work.  Upon examination, the examiner noted that the range of motion of the Veteran's right shoulder flexion was 90 degrees out of 180 with pain at 0 degrees, abduction was 70 degrees out of 180 and painful motion began at 70 out of 180.  The range of motion after repetitive-use testing did not result in any additional loss of function or loss of range of motion.  The Veteran had localized tenderness to palpation.  There was no guarding of the right shoulder.  His right shoulder strength was normal.  

The examiner noted that the Veteran's functional loss/impairment of the shoulder and arm was exhibited by less movement than normal and pain upon movement of the right shoulder.  The examiner noted no indication of recurrent shoulder dislocations.

Clinical notes dated in late July 2013 indicate that the Veteran complained of chronic right shoulder pain.  It was also noted that the Veteran was seen wearing a sling on his right shoulder.  During this time, the Veteran was referred for possible surgical intervention for chronic impingement syndrome of the right shoulder.  Physical therapy notes dated in September 2013 indicate that the Veteran reported having problems with the right shoulder for over 30 years and that he recently had MRI that revealed a RC tear.  Notes dated during this time also revealed that the Veteran underwent a right shoulder arthroscopy with arthroscopic rotator cuff repair.  Notes also revealed that the Veteran reported it "feels pretty good" following his previous cortisone injection in June 2013. 

The range of motion testing on the right shoulder on November 8, 2013, notes the range of motion of the Veteran's right shoulder flexion was 90 degrees out of 180, and external rotation was 45 degrees out of 90.  On December 2, 2013, the range of motion of the Veteran's right shoulder flexion was 135 degrees out of 180, external rotation was 75 degrees out of 90 and internal rotation was 50 degrees out of 90.  On December 18, 2013, the range of motion of the right shoulder flexion was 140 degrees out of 180, abduction was 80 degrees out of 180, external rotation was 80 degrees out of 90 and internal rotation was 40 degrees out of 90.  On January 30, 2014, the range of motion of the right shoulder flexion was 150 degrees out of 180, abduction was 115 degrees out of 180, external rotation was 80 degrees out of 90, and internal rotation was 40 degrees out of 90. 

The Veteran underwent a third VA Shoulders and Arm examination on October 13, 2016.  Upon examination, the examiner noted that the Veteran had abnormal or outside the normal range of motion.  The examiner noted that the range of motion itself contributed to a functional loss because it is painful for the Veteran to use his arm over his head.  

The examiner noted that the Veteran's range of motion of the right shoulder flexion was 70 degrees out of 180, abduction was 70 degrees out of 180, external rotation was 40 degrees out of 90 and internal rotation was 40 degrees out of 90.  Pain with motion was noted.  Evidence of pain with weight-bearing however, was not found.  The Veteran was able to perform repetitive-use testing, which did not result in additional limitation of motion or loss of function.  The examiner noted, however, that the repetitive-use testing was not being conducted immediately after repetitive use over time because it was "neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time."

Regarding whether pain, fatigability or in-coordination significantly limits the Veteran's functional ability with repeated use over a period of time and with flare-ups, the examiner reported that she was unable to say without mere speculation.  However, a rationale for this was provided.  The examiner stated that " for the [V]eteran's [right shoulder] condition, pain, weakness, fatigability or in-coordination during flare-ups or when used repeatedly over a period of time th[is] examiner is unable to state what loss of function the [V]eteran experiences because there is not a current scientific way that this clinician based on my experience and clinical acumen is able to objectively measure or evaluate the degrees of additional ROM loss due to 'pain on use' or during the [V]eteran's experienced 'flare-ups' as any attempt to provide this data would be mere speculation."

The examiner noted that the Veteran's functional loss/impairment of the shoulder and arm was exhibited by shoulder pain overhead and the use of heavy lifting.  The examiner noted no indication of recurrent shoulder dislocations and no ankylosis.

The evidence of record shows that the criteria for a 30 percent rating under Diagnostic Code 5201 were not met after July 1, 2013.  The objective range of motion testing during this period does not give rise to an increased rating in excess of 20 percent.  The six range of motion testing conducted after July 1, 2013, through October 13, 2016, fails to demonstrate that the Veteran had limited motion of the arm midway between the side and the shoulder level, to warrant the higher 30 percent rating.  

Even when considering pain and functional loss as set forth in 38 C.F.R. §§ 4.40 and 4.45, the Veteran's disability picture is not more closely approximated by the 30 percent criteria after July 1, 2013.  38 C.F.R. § 4.71a (2016).  

As the Veteran is not entitled to an increased evaluation under Diagnostic Code 5201, the Board must determine whether a higher rating is warranted under other potentially applicable Diagnostic Codes pertaining to the part of the body or other similar DCs.  Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case.").  

The Board notes that 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2016) allows for an increased rating for ankylosis of the shoulder.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  However, while the range of motion of the right shoulder was reduced at the August 14, 2012, range of motion testing, the evidence does not indicate that the veteran was diagnosed with ankylosis, at any time during the appeal period.  Therefore, since the Board may not rate his service-connected disability as ankylosis without such a diagnosis, an increased rating is not warranted for his right shoulder bursitis under Diagnostic Code 5200.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

A rating in excess of 20 percent could potentially be warranted under other Diagnostic Codes pertaining to impairment of the humerus, clavicle, or scapula under 38 C.F.R. § 4.71a, Diagnostic Codes 5202 and 5203.  However, they too, are not for application because none of the VA examinations have made such a diagnosis.  Hence, an increased rating is not warranted under Diagnostic Codes 5202 and 5203.  

The Veteran is competent to report on symptoms and credible in his belief that he is entitled to a higher rating during the pendency of this appeal.  His competent and credible lay evidence, however, is outweighed by the competent and credible medical evidence that evaluates the true extent of the right shoulder disability based on objective range of motion testing coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, a greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

The Veteran's symptoms from his right shoulder disability, have not met the rating criteria for a rating in excess of 30 percent at any time during this appeal period.  As a result, a staged rating is not warranted.  The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis for which to assign a higher disability rating for his shoulder disability.  

The Veteran's claim of entitlement to an increased disability rating for right shoulder bursitis rated at 20 percent disabling before August 14, 2012, to an increased rating in excess of 30 percent from August 14, 2012 to July 1, 2013 and to a rating in excess of 20 percent after July 1, 2013, must be denied.  

III.  TDIU

A total disability rating based on individual unemployability (TDIU) is not raised because the Veteran does not contend, and the evidence does not show, that his right shoulder disability renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  


ORDER

Entitlement to a disability rating in excess of 20 percent, before August 14, 2012, is denied

Entitlement to a disability rating in excess of 30 percent from August 14, 2012 to July 1, 2013.

Entitlement to a disability rating in excess of 20 percent after July 1, 2013, is denied.


REMAND

Although the further delay is regrettable, the Board finds that additional development is needed before the Veteran's claim on appeal can be decided.  

The Veteran in his January 2017 Statement in Support of Claim has indicated that he is pursuing the availability of medical records from 1993-2000 from an insurer.  He also indicated that the records would show that he had treatment in the 1990's for the left shoulder disability.  Therefore, the RO should attempt to procure these records.  

In its July 2015 remand, the Board directed the RO to provide the Veteran with a VA examination.  The examiner was to provide opinions as to whether the Veteran's left shoulder disability was at least as likely as not caused by his service-connected right shoulder disability.  If no causal link was found, the examiner was to determine whether it was at least as likely as not (a 50 percent or better probability) that the Veteran's left shoulder disability was aggravated by his service-connected right shoulder bursitis.  

There are two prongs of a secondary service connection claim: causation and aggravation.  38 C.F.R. § 3.310 (2016).  The Veteran underwent a VA examination in October 2016.  The examiner diagnosed him with chronic bursitis of the left shoulder.  The examiner in arriving at her conclusion provided an adequate opinion regarding causation prong of a secondary service connection claim but did not address the aggravation prong.  A supplemental opinion is therefore required because there was not substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Additionally, the Veteran's representative has argued that he should be afforded a new examination for service connection of the left shoulder.  The representative contends that the October 2016 VA Medical Opinion/Disability Benefits Questionnaire is inadequate for it found that the Veteran's left shoulder was age-related, and it failed to address the Veteran's military occupation as a Machine Gunner.  Additionally, she argues that the findings of the examiner did not take into consideration the Veteran's right shoulder injury, "to include all the constant pain and injections given him throughout his service career and after the military."  

Once VA provides an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, an opinion must be obtained regarding the etiology of the Veteran's left shoulder bursitis that accurately considers all the evidence of record with adequate support of any conclusions and rationale drawn.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a release form for medical records generated by his medical insurer, and if he returns the requested information, attempt to obtain the records.  If the records are not available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e) (2016).

2.  Return the Veteran's claims file to the examiner who conducted the October 2016 examination so that a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

a.  If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b.  Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's DD-214, indicating that his military occupation was a Machine Gunner.  

c.  The examiner must provide opinions regarding the following:

i.  Whether it is at least as likely as not that the Veteran's left shoulder disability was aggravated beyond its natural progression by his service-connected right shoulder bursitis. 

ii.  If the examiner determines that the Veteran's left shoulder bursitis was not aggravated by his service-connected right shoulder disability, determine whether it is at least as likely as not that the Veteran's left shoulder bursitis began during active service, or is related to an incident of service.  

d.  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above-requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  The AOJ must review the claims file and ensure that the foregoing development action has been completed in full. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4.  Thereafter, and after undertaking any additional development deemed necessary, re-adjudicate the issue on appeal. If the benefit sought on appeal remains denied, in whole or in part, the Veteran and her representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


